July 02, 2010

Mr. Donald S. Glywasky
Galveston County Legal Dept.
County Courthouse, 5th Floor
722 Moody
Galveston, TX 77550

Mr. Thomas W. McQuage
Attorney at Law
P.O. Box 16894
Galveston, TX 77552-6894
Mr. Richard Hugh Branson
Attorney at Law
P.O. Box 1534
League City, TX 77574

RE:   Case Number:  09-0236
      Court of Appeals Number:  01-08-00371-CV&01-08-00372-CV
      Trial Court Number:  3318

Style:      THE STATE OF TEXAS
      v.
      K.E.W.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Lehrmann not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Mary Ann Daigle    |
|   |Ms. M. Karinne         |
|   |McCullough             |
|   |Ms Beth Mitchell       |